[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 330 
This appeal is from a decision of the Trumbull County Court of Common Pleas which enjoined an arbitration panel from reconvening and further enjoined the panel from making a determination as to prejudgment interest.
Appellant, Hampton Bucklew, was treated by appellee, J. Philip Davidson, D.P.M., a podiatrist, to remove calluses and bunions from appellant's feet. Complications arose and appellant threatened to bring a malpractice action. Apparently prior to the surgery, the parties entered into an "Agreement to Resolve Future Malpractice Claim by Binding Arbitration." A panel was agreed upon; the matter was heard before the panel on January 24, 1991; and, on February 14, 1991, the arbitrators returned an award in favor of appellant in the amount of $80,000.
The award was subsequently satisfied by appellee. The award was never submitted to the court of common pleas for confirmation. Thereafter, appellant requested the arbitration panel to reconvene in order to determine the issue of prejudgment interest under R.C. 1343.03(C). On April 30, 1991, appellee filed its action for declaratory judgment in the trial court. Appellee also requested the trial court to issue injunctive relief preventing the arbitration panel from reconvening. (The members of the arbitration panel were named defendants but are not participants in this appeal.)
On May 30, 1991, the trial court filed its judgment entry which granted appellee's requested relief by enjoining the arbitration panel from reconvening or considering the issue of prejudgment interest. It is from this decision that appellant now appeals raising the following assignments of error:
"1. The lower court erred in denying appellant's motion to dismiss appellee's complaint and motion for reconsideration in view that the appellee failed to state a claim upon which relief can be granted and the court lacked jurisdiction.
"2. The lower court erred in holding that the arbitration panel lacks the authority to consider the issue of prejudgment interest and thus erroneously interfered with the parties' contractual relationship."
In the first assignment of error, appellant alleges that the trial court erred in denying his motion to dismiss appellee's complaint and motion for reconsideration because appellee failed to state a claim upon which relief can be granted and the trial court lacked jurisdiction. We agree with appellant. *Page 331 
First, we think it is worth noting that this was an arbitration contract, as opposed to being mandated by statute. Thus, we believe it is particularly important that the parties' contractual commitment to arbitration should be honored.
Second, there is a very strong public policy argument favoring arbitration. Public policy favors and encourages arbitration, and "every reasonable intendment will be indulged to give effect to such proceedings and to favor the regularity and integrity of the arbitrator's acts." Brennan v. Brennan
(1955), 164 Ohio St. 29, 57 Ohio Op. 71, 128 N.E.2d 89, paragraph one of syllabus; Findlay City School Dist. Bd. of Edn. v.Findlay Edn. Assn. (1990), 49 Ohio St. 3d 129, 551 N.E.2d 186;Reynoldsburg City School Dist. Bd. of Edn. v. ReynoldsburgSchool Support Assn. (June 4, 1991), Franklin App. No. 90AP-1233, unreported, at 6, 1991 WL 101599.
Clearly, seeking the intervention of the court as to whether an issue is arbitrable does not comport with the public policy favoring arbitration and removing such issues from the court.Reynoldsburg, supra.
Moreover, the language of this particular arbitration clause is very broad, very general. The arbitration clause in this case states:
"In the event of any dispute or controversy arising out of the diagnosis, treatment, or the care of the patient by the provider of medical services, the dispute or controversy shall be submitted to binding arbitration." (Emphasis added.)
Such a general clause essentially provides for unlimited arbitration of any and all disputes.
Further review of the contract indicates that the contract was prepared by appellee. Ohio law is clear that any ambiguity in a contract must be construed against the drafting party.Kelly v. Medical Life Ins. Co. (1987), 31 Ohio St. 3d 130, 31 OBR 289, 509 N.E.2d 411; Fairchild v. Regal Transp., Inc. (Dec. 7, 1990), Trumbull App. No. 89-T-4242, unreported, 1990 WL 199108.
In the present case, appellee could have drafted the arbitration clause in a more limited manner but did not. Therefore, any ambiguity must be resolved in appellant's favor.
Moreover, injunctive relief, similar to a writ of mandamus or a writ of prohibition, should only be invoked when there is no adequate remedy at law. Leaseway Distrib. Centers, Inc. v. OhioDept. of Adm. Serv. (1988), 49 Ohio App. 3d 99, 550 N.E.2d 955; see, also, Parma v. State Emp. Relations Bd. (C.P., Nov. 18, 1986), 1984-86 SERB 454. *Page 332 
In the instant situation, any action taken by the arbitration panel would be reviewable by the common pleas court when either a vacation or confirmation was sought. Further, "[i]njunction which is summary and out of ordinary should never be granted, save and except in cases for prevention of great and irreparable injury or mischief, and injury must be so great as to be incapable of compensation in damages." Hassinger v. Kramer
(1927), 28 Ohio App. 449, 162 N.E. 752, paragraph two of the syllabus. Such a showing was not made here.
Jurisdiction for arbitration must come from one of two places: statutory provisions or common law.
Under R.C. 2711.10(D), the court of common pleas shall make an order vacating an award upon the application of any party to the arbitration if:
"The arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award upon the subject matter submitted was not made." See State Farm Mut. Ins.Co. v. Blevins (1990), 49 Ohio St. 3d 165, 551 N.E.2d 955, paragraph one of syllabus.
A review of R.C. Chapter 2711 reveals no provision which gives a trial court authority to enjoin an arbitration proceeding. While R.C. 2711.02 gives the trial court specific authority to stay its own proceedings until arbitration of the issues has taken place, the statute is silent concerning any authority to stay or enjoin arbitration proceedings. When statutory provisions are silent, we must look to the common law.
A review of the common law indicates that a trial court should not enjoin arbitrators from proceeding with an arbitration. White v. Mann (1897), 5 Ohio N.P. 376, 9 Ohio Dec. 407; Cincinnati v. Trustees of Cincinnati S. Ry. (1892), 6 Ohio C.C. 247, 258-260, 3 Ohio Cir. Dec. 438, 443-444;
Even if the issue to be arbitrated is improper, the court should not interfere. Cincinnati, at 259, 3 Ohio Cir. Dec. at 443. If the arbitrators proceed to adjudicate matters not covered by the arbitration agreement, under common law the award was void.
Although not directly addressing the issue, there is case law in which injunctive relief to enjoin arbitration was denied by the trial court and was upheld upon appeal for other reasons.Standard Roofing Co. v. John G. Johnson  Sons Constr. Co.
(1977), 54 Ohio App. 2d 153, 8 O.O.3d 281, 376 N.E.2d 610 (court refused to enjoin arbitration since movant could show no prejudice); Twinsburg v. Bucky Arnes, Inc. (Sept. 17, 1980), Summit App. No. 9677, unreported (the trial court denied the injunction and was affirmed by the appellate court without any specific reasoning on that point, and the trial court stayed the lawsuit pending arbitration); Taft v. McDowell (Aug. 9, 1979), Cuyahoga App. No. 39025, *Page 333 
unreported (the appellate court upheld the trial court's denial of a complaint seeking a permanent injunction due to complainant's full participation in the arbitration proceedings without objection up until the day prior to the actual hearing).
Thus, the trial court erred in denying appellant's motion to dismiss appellee's complaint and motion for reconsideration in that the appellee failed to state a claim upon which relief could be granted. The first assignment of error has merit.
In the second assignment of error, appellant contends that the arbitration panel lacked the authority to consider the issue of prejudgment interest and thus erroneously interfered with the parties' contractual relationship.
We do not find appellant's argument persuasive. We affirm the trial court's conclusion, but for altogether different reasoning.
In the present case, there is no judgment on which appellant can obtain prejudgment interest. There is an arbitration award which has been paid, but which has never been confirmed by the trial court.
R.C. 1343.03(C) provides for prejudgment interest. However, that statute only applies to interest on a judgment, and not to money rendered pursuant to a settlement. Roen v. State Farm Mut.Ins. Co. (Feb. 10, 1989), Portage App. No. 1988, unreported, at 8-9, 1989 WL 11266. In other words, an arbitration award which has not been confirmed is not a judgment from which prejudgment interest may arise.
Other courts have held similarly. Griffith v. Buckeye Ins.Co. (Sept. 29, 1987), Franklin App. No. 86AP-1063, unreported, 1987 WL 17805; Barker v. Lightning Rod Mut. Ins. Co. (Apr. 4, 1991), Franklin App. No. 90AP-1406, unreported, 1991 WL 47418. On the other hand, there is some authority indicating that prejudgment interest on an arbitration award could be within the trial court's discretion. Davidson v. Higgins (Mar. 31, 1992), Mahoning App. No. 90 C.A. 207, unreported, 1992 WL 73590. We do not find this latter view persuasive.
The question then becomes whether a party with a satisfied arbitration award may have it confirmed by a trial court. Research in this area indicates a conflict in the law. The Eighth District Court of Appeals determined in Luby v. SafecoIns. Co. (Oct. 29, 1987), Cuyahoga App. No. 52874, unreported, 1987 WL 19250, that a party may not avail herself of the civil proceedings to confirm an arbitrator's award once it has been satisfied. However, the Seventh District Court of Appeals inDavidson, supra, held that an arbitrator's award which has been satisfied was still subject to the trial court's confirmation and judgment thereon. *Page 334 
We find the result in Davidson preferable since there are legitimate prospective applications which would be better served by having a judgment entry reflecting a satisfied arbitration award. However, as R.C. Chapter 2711 is silent to this matter, the Ohio legislature may find this area of the law worthy of its further attention.
We believe that the trial court (but not the arbitration panel itself) does have the discretionary power pursuant to R.C.1343.03(C) to order prejudgment interest on a confirmed arbitration award. A judgment upon a confirmed arbitrator's award can be considered an order in a civil action not settled by agreement of the parties. As such, prejudgment interest could be applicable to such an action.
As we previously noted, there is no such confirmation by the trial court in the present case. Therefore, prejudgment interest was not available. Thus, the second assignment is without merit.
Based on the analysis in the first assignment, the judgment is reversed and the cause is remanded to the trial court for further proceedings consistent with this opinion.
Judgment reversedand cause remanded.
HARSHA, J., concurs in judgment only.
NADER, J., dissents.
WILLIAM H. HARSHA III, J., of the Fourth Appellate District, sitting by assignment.